ON SUGGESTION OF ERROR.
I concur in overruling this suggestion of error. The sole question in the case is whether or not Section 16, Chapter 113, Laws of 1938, withdraws from the appellee the right to bring this suit. Whether it also withdraws such right from the Attorney-General is not before the court, and any opinion expressed thereon is mere dictum not binding on any one. A conflict appears in the decisions of this Court as to the right of the legislature, under Section 103 of the Constitution, to define the powers of the Attorney-General so as to deprive him of any power he might have at common law, which conflict can be resolved only in a case where this right vel non of the legislature is necessarily involved. I, therefore, express no opinion of the effect of this statute on the right of the Attorney General to institute legal proceedings authorized by it.